Case 1:20-cv-00330-JMS-RT Document 27 Filed 09/21/20 Page 1 of 3   PageID #: 86



 CLARE E. CONNORS               7936
 Attorney General of Hawaii

CARON M. INAGAKI           3835
KENDALLJ. MOSER            6515
Deputy Attorneys General
Department of the Attorney
 General, State of Hawaii
425 Queen Street
Honolulu, Hawaii 96813
Telephone: (808) 586-1494
Facsimile: (808) 586-1369
E-Mail: Kendall.J.Moser@hawaii.gov

Attorneys for Defendants
CLARE E. CONNORS and
AL CUMMINGS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAll

ALANOA NICK.EL,                         CIVIL NO. 20-00330 JMS-RT

                  Plaintiff,            STIPULATION TO DISMISS WITH
                                        PREJUDICE ALL CLAIMS OF
       vs.                              PLAINTIFF ALANOA NICKEL
                                        AGAINST DEFENDANTS CLARE E.
CLARE E. CONNORS, in her                CONNORS AND AL CUMMINGS
Official Capacity as the Attorney
General of the State of Hawaii and AL
CUMMINGS in his Official Capacity
as the State Sheriff Division
Administrator; and CITY AND
COUNTY OF HONOLULU,

                  Defendants.           No Trial Date
Case 1:20-cv-00330-JMS-RT Document 27 Filed 09/21/20 Page 2 of 3           PageID #: 87



            STIPULATION TO DISMISS WITH PREJUDICE ALL
            CLAIMS OF PLAINTIFF ALANOA NICKEL AGAINST
          DEFENDANTS CLARE E. CONNORS AND AL CUMMINGS

      Plaintiff Alanoa Nickel (''Plaintiff'), by and through his attorney Alan

Alexander Beck, and Defendants Clare E. Connors and Al Cummings

("Defendants"), by and through their attorneys Caron M. Inagaki and Kendall J.

Moser, hereby stipulate, in consideration of the negotiated settlement agreement

executed by them, to the dismissal with prejudice of Plaintiff's claims against

Defendants pursuant to Rule 41(a)(l )(A)(ii) of the Federal Rules of Civil

Procedure.

      Attorney's fees and costs shall be paid by Defendants to Plaintiff pursuant to

the terms of the negotiated settlement agreement executed by them. The Court

shall retain jurisdiction over this action through July 31, 2021 to enforce the terms

of that settlement agreement.

      Defendant City and County of Honolulu was dismissed from this action by

Joint Stipulation filed on September 4, 2020 [ECF No. 26]. All remaining parties

who have appeared in this action have signed this stipulation. There are no

pending motions. No trial date has been set.

II

II

II



                                          2
Case 1:20-cv-00330-JMS-RT Document 27 Filed 09/21/20 Page 3 of 3                   PageID #: 88



      DATED: Honolulu, Hawaii, September 21, 2020.

                                                      STATE OF HAWAII

                                                      CLARE E. CONNORS
                                                      Attorney General of Hawaii

                                                      Isl Kendall J. Moser
                                                      KENDALL J. MOSER
                                                      Deputy Attorney General

                                                      Attorney for Defendants
                                                      CLAREE. CONNORS and
                                                      AL CUMMINGS

      DATED: Honolulu, Hawaii, September 21, 2020.

                                                      Isl Alan Alexander Beck
                                                      ALAN ALEXANDER BECK

                                                      Attorney for Plaintiff
                                                      ALANOA NICKEL




APPROVED AND SO ORDERED: DATED: September 21, 2020, Honolulu, HI.

                     Isl J. Michael Seabright
                     J. Michael Seabright
                     Chief United States District Judge



J. MICHAEL SEABRIGHT
Chief United States District Judge




Alanoa Nickel v. Clare E. Connors, et al., Civil No. 20-00330 JMS-RT; Stipulation
to Dismiss with Prejudice All Claims of Plaintiff Alanoa Nickel Against
Defendants Clare E. Connors and Al Cummings

                                                          3
